Name: Council Regulation (EC) NoÃ 614/2009 of 7Ã July 2009 on the common system of trade for ovalbumin and lactalbumin (Codified version)
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product;  agricultural policy;  European Union law
 Date Published: nan

 14.7.2009 EN Official Journal of the European Union L 181/8 COUNCIL REGULATION (EC) No 614/2009 of 7 July 2009 on the common system of trade for ovalbumin and lactalbumin (Codified version) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 26, 87, 88, 89, 132, 133 and 308 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Regulation (EEC) No 2783/75 of the Council of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Ovalbumin, which is not included in Annex I to the Treaty, is not subject to application of the agricultural provisions of the Treaty, while egg yolk is. (3) A situation arises therefrom which may adversely affect the efficiency of the common agricultural policy in the egg sector. (4) In order to reach a balanced solution, a common system of trade should be established for ovalbumin corresponding to that established for eggs. It is necessary to extend the application of this system to lactalbumin, in view of the fact that the latter can, to a large extent, be substituted for ovalbumin. (5) In pursuance of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (4), a single market system for eggs has been established in the Community. (6) The system of trade applicable to albumins should follow the system in force for eggs, in view of the dependence of the former products on the latter. (7) Under the Uruguay Round of multilateral trade negotiations, the Community has negotiated various agreements. Several of those agreements concern agriculture, in particular the Agreement on Agriculture (5). (8) The Agreement on Agriculture requires the abolition of variable import levies and of the other measures and import charges. The rates of customs duty applicable to agricultural products in accordance with the Agreement on Agriculture are to be fixed in the Common Customs Tariff. (9) Ovalbumin prices normally follow egg prices, which are different in the Community and on the world market. The price of eggs is not the only factor other than processing costs affecting the price of albumin on the world market. In order to maintain a minimum level of protection against the adverse effects on the market as a result of tarification, the Agreement on Agriculture permits the application of additional customs duties under precisely defined conditions, but only to products subject to tarification. (10) The Agreement on Agriculture provides for a series of tariff quotas under arrangements for current and minimum access. The conditions applicable to such quotas are set out in detail in the Agreement on Agriculture. In view of the large number of quotas and in order to ensure that they are implemented as effectively as possible, the Commission should be responsible for opening and administering them using the management committee procedure. (11) By reason of the close economic relationship existing between the various egg products, it is necessary to provide for the possible adoption, for ovalbumin and lactalbumin, of marketing standards which correspond as far as possible with the marketing standards laid down for the products referred to in Article 1(1)(s) of Regulation (EC) No 1234/2007. (12) In the common organisation of the market in eggs, the exclusion from recourse to the arrangements for inward processing traffic falls exclusively within the competence of the Council. In the economic conditions arising under the Agreement on Agriculture, it could prove necessary to react rapidly to market problems arising from the application of the said arrangements. In that regard competence should be conferred on the Commission to adopt urgent measures which are limited in time, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE Article 1 Unless this Regulation provides otherwise, the rates of duty in the Common Customs Tariff shall apply to the following products: CN code Description 3502 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives:  Egg albumin: ex 3502 11   Dried: 3502 11 90    Other (than unfit, or to be rendered unfit, for human consumption) ex 3502 19   Other: 3502 19 90    Other (than unfit, or to be rendered unfit, for human consumption) ex 3502 20  Milk albumin, including concentrates of two or more whey proteins:   Other (than unfit, or to be rendered unfit, for human consumption) 3502 20 91    Dried (for example, in sheets, scales, flakes, powder) 3502 20 99    Other CHAPTER II TRADE WITH THIRD COUNTRIES Article 2 1. Imports into the Community of any of the products listed in Article 1 may be subject to presentation of an import licence. 2. Import licences shall be issued by the Member States to any applicant, irrespective of his place of establishment in the Community and without prejudice to measures taken for the application of Article 4. 3. Import licences shall be valid throughout the Community. Such licences shall be issued subject to the lodging of a security guaranteeing that the products are imported during the term of validity of the licence; except in cases of force majeure, the security shall be forfeited in whole or in part if import is not carried out, or is only carried out partially, within that period. 4. The term of validity of import licences and other detailed rules for the application of paragraph 1 shall be adopted in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. Article 3 1. In order to prevent or counteract adverse effects on the market in the Community which may result from imports of certain products listed in Article 1, imports of one or more of such products at the rate of duty laid down in the Common Customs Tariff shall be subject to payment of an additional import duty if the conditions set out in Article 5 of the Agreement on Agriculture have been fulfilled, unless the imports are unlikely to disturb the Community market or where the effects would be disproportionate to the intended objective. 2. The trigger prices below which an additional duty may be imposed shall be those notified by the Community to the World Trade Organization. The trigger volumes to be exceeded in order to have the additional import duty imposed shall be determined particularly on the basis of imports into the Community in the three years preceding the year in which the adverse effects referred to in paragraph 1 arise or are likely to arise. 3. The import prices to be taken into consideration for imposing an additional import duty shall be determined on the basis of the cif import prices of the consignment under consideration. Cif import prices shall be checked to that end against the representative prices for the product on the world market or on the Community import market for that product. 4. The Commission shall adopt detailed rules for the application of paragraphs 1, 2 and 3 in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. Such detailed rules shall specify in particular: (a) the products to which additional import duties shall be applied under the terms of Article 5 of the Agreement on Agriculture; (b) the other criteria necessary to ensure the application of paragraph 1 in accordance with Article 5 of the Agreement on Agriculture. Article 4 1. Tariff quotas for the products listed in Article 1 resulting from agreements concluded in the framework of the Uruguay Round of multilateral trade negotiations shall be opened and administered in accordance with detailed rules adopted under the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. 2. Quotas shall be administered by applying one of the following methods or a combination of them: (a) the method based on chronological order of the lodging of applications (first come, first served principle); (b) the method of distribution in proportion to the quantities requested when the applications were lodged (using the simultaneous examination method); (c) the method based on taking traditional trade patterns into account (using the traditional/new arrivals method). Other appropriate methods may be adopted. They must avoid any discrimination between the operators concerned. 3. Where necessary, the method of administration shall take account of the supply needs of the Community market and of the need to preserve its equilibrium and may be based on methods used in the past for quotas similar to those referred to in paragraph 1, without prejudice to rights arising under the agreements concluded during the Uruguay Round of multilateral trade negotiations. 4. The detailed rules referred to in paragraph 1 shall provide for annual quotas, suitably phased over the year, if necessary to be opened and, where appropriate, for: (a) guarantees covering the nature, provenance and origin of the product; (b) recognition of the document used for verifying the guarantees referred to in point (a); and (c) the conditions under which import licences are issued and their term of validity. Article 5 Where prices on the Community market rise significantly and where that situation is likely to continue, thereby disturbing or threatening to disturb that market, appropriate measures may be taken. The Council, acting in accordance with the procedure laid down in Article 37(2) of the Treaty, shall, if necessary, adopt detailed rules for the application of the first paragraph of this Article. Article 6 For the products listed in Article 1, marketing standards may be adopted which, subject to the need to take into account the characteristics of those products, shall correspond to the marketing standards provided for in Article 116 of Regulation (EC) No 1234/2007 for the products listed in Part XIX of Annex I to that Regulation. In particular, the standards may relate to grading by quality, packaging, storage, transport, presentation and marking. The standards, their scope and the general rules for their application shall be adopted by the Council acting by a qualified majority on a proposal from the Commission. Article 7 1. To the extent necessary for the proper working of the common organisation of the market in eggs and this Regulation, the Council, acting in accordance with the voting procedure laid down in Article 37(2) of the Treaty on a proposal from the Commission, may, in special cases, prohibit in whole or in part the use of inward processing arrangements in respect of products listed in Article 1 of this Regulation which are intended for the manufacture of products listed in that Article. 2. By way of derogation from paragraph 1, if the situation referred to in paragraph 1 arises with exceptional urgency and the Community market is disturbed or is liable to be disturbed by the inward processing arrangements, the Commission shall, at the request of a Member State or on its own initiative, decide upon the necessary measures. The Council and the Member States shall be notified of such measures, which shall be valid for no more than six months and shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within a week following receipt of the request. 3. Measures decided on by the Commission may be referred to the Council by any Member State within a week of the day on which they were notified. The Council, acting by a qualified majority, may confirm, amend or repeal the decision of the Commission. If the Council has not acted within three months, the decision of the Commission shall be deemed to have been repealed. Article 8 1. The general rules for the interpretation of the combined nomenclature and the special rules for its application shall apply to the classification of products covered by this Regulation. The tariff nomenclature resulting from the application of this Regulation shall be incorporated in the Common Customs Tariff. 2. Save as otherwise provided for in this Regulation or in provisions adopted pursuant thereto, the following shall be prohibited in trade with third countries: (a) the levying of any charge having equivalent effect to a customs duty; (b) the application of any quantitative restriction or measure having equivalent effect. CHAPTER III GENERAL PROVISIONS Article 9 Products specified in Article 1 which are manufactured or obtained from products to which Articles 23(2) and 24 of the Treaty do not apply shall not be admitted to free circulation within the Community. Article 10 Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation. Rules for the communication and distribution of such information shall be adopted in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. Article 11 Regulation (EEC) No 2783/75 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and be read in accordance with the correlation table set out in Annex II. Article 12 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2009. For the Council The President A. BORG (1) Opinion of 13 January 2009 (not yet published in the Official Journal). (2) OJ L 282, 1.11.1975, p. 104. (3) See Annex I. (4) OJ L 299, 16.11.2007, p. 1. (5) OJ L 336, 23.12.1994, p. 22. ANNEX I REPEALED REGULATION WITH LIST OF ITS SUCCESSIVE AMENDMENTS Council Regulation (EEC) No 2783/75 (OJ L 282, 1.11.1975, p. 104). Commission Regulation (EEC) No 4001/87 (OJ L 377, 31.12.1987, p. 44). Council Regulation (EC) No 3290/94 (OJ L 349, 31.12.1994, p. 105). Only Part B of Annex XII Commission Regulation (EC) No 2916/95 (OJ L 305, 19.12.1995, p. 49). Only point 6 of Article 1 ANNEX II CORRELATION TABLE Regulation (EEC) No 2783/75 This Regulation Article 1 Article 1 Article 2(1), first subparagraph Article 2(1) Article 2(1), second subparagraph Article 2(2) Article 2(1), third subparagraph Article 2(3) Article 2(2) Article 2(4) Article 3 Article 3 Article 4(1) Article 4(1) Article 4(2), introductory wording Article 4(2), introductory wording Article 4(2), first, second and third indents Article 4(2), points (a), (b) and (c) Article 4(3) and (4) Article 4(3) and (4) Articles 5 to 7 Articles 5 to 7 Article 8(1) Article 8(1) Article 8(2), introductory wording Article 8(2), introductory wording Article 8(2), first and second indents Article 8(2), points (a) and (b) Articles 9 and 10 Articles 9 and 10 Article 11  Article 12   Article 11  Article 12 Annex   Annex I  Annex II